      Case 1:20-cv-00191-LCB-GMB Document 8 Filed 08/26/21 Page 1 of 2                    FILED
                                                                                 2021 Aug-26 PM 01:48
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

KENYATA DEMETRUS                          )
BURTON,                                   )
                                          )
                         Plaintiff,       )
                                          )   Case No. 1:20-cv-191-LCB-GMB
v.                                        )
                                          )
BUD TURNER,                               )
                                          )
      Defendant.

                            MEMORANDUM OPINION
      Plaintiff Kenyata Demetrius Burton filed a pro se complaint pursuant to 42

U.S.C. § 1983, alleging violations of his rights under the Constitution or laws of

the United States. (Doc. 1). United States Magistrate Judge Gray M. Borden

entered a Report on May 25, 2021, recommending this action be dismissed

pursuant to 28 U.S.C. § 1915A(b)(1)–(2) for failing to state a claim upon which

relief may be granted and for seeking monetary relief from a defendant who is

immune from such relief. (Doc. 7). Although the Judge Borden advised Burton of

his right to file specific written objections within 14 days, no objections have been

received by the Court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS Judge

Borden’s Report and ACCEPTS his Recommendation. Therefore, in accordance
      Case 1:20-cv-00191-LCB-GMB Document 8 Filed 08/26/21 Page 2 of 2




with 28 U.S.C. § 1915A(b)(1)–(2), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief may be granted and seeking

monetary relief from a defendant who is immune from such suit.

      A Final Judgment will be entered.

      DONE and ORDERED this August 26, 2021.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                          2
